Citation Nr: 1120424	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-34 314	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a back disability.  

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a back disability.  

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1958 and from August 1959 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2006, the Board remanded the case to afford the Veteran a hearing.  In April 2008, a hearing was held before a Veterans Law Judge, who has since left the Board.  The Veteran has been notified of his right to have a hearing before a sitting Veterans Law Judge and has declined to have another hearing.  The transcript of the April 2008 hearing is in the claims folder.  

In May 2008, the Board determined that new and material evidence to reopen a claim for service-connection for a back disorder had been received.  The case was remanded for examination of the Veteran and a medical opinion.  The Veteran was examined in May 2010.  The examiner responded that he could not resolve the issues in the case without resort to mere speculation.  In November 2010, the Board again remanded the case.  We pointed out that the United States Court of Appeals for Veterans Claims (Court) had indicated that this kind of a response requires a good deal of explanation.  See Jones v. Shinseki; 23 Vet. App. 382 (2010).  We also rephrased the questions to facilitate a response.  In December 2010, the examiner provided explanations.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  After reviewing the examiner's December 2010 response to our remand questions, the Board finds that the examiner has substantially complied with the remand.  Thus, the Board proceeds with the review of the appeal.  


FINDINGS OF FACT

1.  Degenerative hypertrophic changes at the anterior aspect of the fourth lumbosacral interspace with a bridging osteophyte are the result of injury during the Veteran's active service.  

2.  An anterior wedge compression fracture deformity of vertebra L1 was the result of an injury years after the Veteran completed his active service and was not present during his active service.  

3.  A service-connected disease or injury did not cause the anterior wedge compression fracture deformity of vertebra L1 and did not cause it to increase in severity.  

4.  A disability of either hip was not present during the Veteran's active service.  

5.  A service-connected disease or injury did not cause the disabilities of either hip and did not cause them to increase in severity.  

6.  A disability of either knee was not present during the Veteran's active service.  

7.  A service-connected disease or injury did not cause the disabilities of either knee and did not cause them to increase in severity.  

8.  A disability of the right ankle was not present during the Veteran's active service.  

9.  A service-connected disease or injury did not cause the disability of the right ankle and did not cause it to increase in severity.  


CONCLUSIONS OF LAW

1.  Degenerative hypertrophic changes at the anterior aspect of the fourth lumbosacral interspace with a bridging osteophyte were incurred during the Veteran's active service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  An anterior wedge compression fracture deformity of vertebra L1 was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  An anterior wedge compression fracture deformity of vertebra L1 was not the result of or proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

4.  A disorder of either hip was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  A disorder of either hip was not the result of or proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

6.  A disorder of either knee was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

7.  A disorder of either knee was not the result of or proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

8.  A right ankle disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

9.  A right ankle disorder was not the result of or proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in October 2001, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for direct service-connection, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  In September 2005, the RO notified the Veteran that his claim for service-connection for a back disorder had been previously denied.  He was notified of the information and evidence that was necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In March 2006, following the Court's decision, the Veteran was provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was updated in July 2007.  

Notices that fully complied with the requirements of the VCAA, including direct and secondary service-connection, were sent to the claimant in June 2008 and February 2009.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in January 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The available service treatment records for the first period of service have been obtained.  A search for records from the second period of service was conducted but none were found.  His available post-service treatment records have also been obtained.  Extensive records pertaining to disability determinations by the Social Security Administration (SSA), including medical records, have been associated with the claims folder.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no competent evidence of arthritis being manifested during the first post service year.  

Discussion

The Board has reviewed the entire record but we will not restate the record in this decision.  There are medical records addressing other medical problems.  Since they are not pertinent to the current claim they will not be set forth in detail.  Also, there is no dispute that the Veteran currently has the claimed disorders.  Therefore, those records which merely show the current presence or treatment need not be set forth in detail.  The Board will discuss the records that are pertinent to the claim of injury in service and those that are pertinent to connecting the current disabilities to service or to a service-connected disability.  We specifically find that any evidence that is not discussed is not pertinent.  

Back Disorder

At his April 2008 Board hearing, the Veteran testified that, during a storm at sea, a Stokes stretcher, which he described as a heavy metal basket, came loose and struck him in the neck and back.  He subsequently experienced numbness in his legs and paralysis.  He was taken to service hospitals in the Republic of the Philippines and Philadelphia, Pennsylvania.  A psychosomatic illness was diagnosed.  He reported that he continued to have pain after service and walked with a limp.  

The service treatment records document a May 1957 X-ray study of the lumbosacral spine.  There was a "relatively" normal lumbar curve with well preserved vertebral bodies and intervertebral disc spaces.  Oblique views demonstrated normal apophyseal joints and no evidence of spondylolisthesis.  The sacroiliac joints were normal.  No unusual changes were noted.  

A clinical note, dated in September 1957, shows the Veteran complained of low back pain following an injury.  He had a cold and reported that back pain had increased.  Examination disclosed a moderate degrees of muscle spasm in the paraspinal muscles, bilaterally.  There was some limitation of motion.  An X-ray study of the back was requested in October 1957.   

A summary shows the Veteran was admitted to a service department hospital in January 1958 and released in March 1958.  He had been admitted to the sick list in December 1957 with a diagnosis of psychogenic musculoskeletal reaction.  He had a two month history of low back pain with recent radiation to the left thigh, inability to walk, and numbness and tingling of the feet.  On admission to the hospital, he could not stand or walk, although examination and indicated studies were within normal limits.  He was placed on bed rest followed by increased activity in wheelchair and walker with some improvement.  He constantly complained of pain in his back and legs.  Following a short period of exercise, pain became so severe that he writhed about in bed.  Pain was relieved by medication, although placebos worked just as well.  The Veteran was transferred from the Philippines to a hospital in the United States.  Admission examination was within normal limits except for an ear infection and tenderness in the mid-lumbar region.  He gave a long involved history of several episodes of trauma to his back.  There were two episodes of back pain during training and, while serving overseas, he was hit by a falling box.  After a week of hospitalization, he suddenly regained the use of his legs.  His ear infection was treated.  In March 1958, the diagnosis was changed by reason of error to a conversion reaction, acute, severe, in complete remission; manifested by lumbar pain and inability to walk; stress mild (routine duties of his rate); predisposition, mild (passive-dependent personality); impairment slight.  He was returned to full duty.  

In May 1959, there was another complaint of low back pain.  There was no radiation.   There was slight spasm in the lower lumbar region and slight tenderness.  Treatment included heat and medication.  

On examination for separation from service, in June 1959, the Veteran's spine and musculoskeletal system were normal.  

The next documented back complaints come almost 12 years later, in March 1971.  A hospital report shows the Veteran had fallen from a ladder on the day prior to admission and had immediate pain in his right ankle and low back.  Examination showed bilateral muscle spasm of the low back and pain over T12-L1 area.  The right ankle was swollen with ecchymosis over the heel.  X-rays revealed a compression fracture of vertebra L1 and an os calcis fracture of the right ankle.  

Subsequent records reflect continuing back symptoms.  In May 1971, X-ray films were compared with those taken in March 1971.  They showed sacrilization of the 5th lumbar vertebra.  Four lumbar vertebra were identified.  The impacted fracture was seen at the superior surface of vertebra T12 and had not changed in general configuration though there was evidence of more sclerosis about the fracture suggesting healing.  There was no change in the alignment of the fracture through the mid portion of the os calcis and there was evidence of healing.  

Sacralization is the anomalous fusion of the 5th lumbar vertebra to the first segment of the sacrum, so that the sacrum consists of 6 segments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1478 (28th ed., 1994).  Sacralization is a developmental disorder for which benefits may not be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  See Thibault v. Brown, 5 Vet. App. 520, 522, 523 (1993).  

In August 1971, the Veteran was examined for SSA by M. F. D., M.D.  The Veteran had a full range of painless motion in the lumbosacral spine.  There was tenderness to palpation but no spasm.  The right ankle and foot were slightly swollen and there was tenderness to palpation about the right calcaneus.  X-rays of the lumbosacral spine showed no acute fractures or dislocations.  The vertebral bodies were normally mineralized.  There were no significant osteophytes.  The intervertebral disc spaces were not narrowed.  There were no developmental defects.  The sacroiliac joints appeared to be normally maintained, bilaterally.  The impression was a normal lumbosacral spine.  

In a report dated in September 1971, the Veteran's treatment was summarized.  He had been hospitalized from late March 1971 to early April 1971.  He was subsequently followed by the orthopedic trauma clinic, where he continued to complain of back and right foot pain.  The fracture was found to be well healed in late May 1971, with good nerves and circulation.  A short leg cast was applied in July 1971 and he was given a trial of weight bearing.  Later in July 1971, it was noted that he had symptomatic relief of the fractured calcaneus in a cast.  Back pain was minimal but present. 

A January 1972 X-ray study of the lumbosacral spine showed minimal right thoracic scoliosis.  It was noted that the compression might actually be at vertebra T12 with sacralization of L5.  Otherwise, the lumbosacral spine appeared negative.  

The decision of a SSA Administrative Law Judge (ALJ) is dated in April 1972.  The supporting records are in the claims folder.  The Veteran had applied for disability benefits because of a broken back and heel.  It was noted that medical records showed that he was found to have a compression fracture of L1 and the os calsis after falling from a ladder.  An orthopedic surgeon had seen the Veteran and taken a medical history going back to a fall and head injury in 1947.  There were no reports of injury in service.  The 1971 injury and hospitalization were noted.  The Veteran had been wearing orthopedic shoes and walking with a cane since that time.  The only abnormal finding was lumbosacral tenderness to palpation.  The doctor diagnosed a mild chronic low back syndrome and continued pain in the right heel.  A December 1971 evaluation had several unexplained findings, including maximum tenderness and pain over the lumbosacral area and not at the fracture at L1.  There was severe limitation of motion.  There was also an impression of incomplete healing of the os calsis fracture.  The Veteran was treated at a private hospital from January to February 1972.  He was still weightbearing with a cane.  The ankle had chronic swelling, limitation of dorsi and plantar flexion, and considerable bone demineralization.  The lumbar spine was maximally tender at L1.  There were bilateral paraspinal muscle spasms, minimal right thoracic scoliosis and compression.  The ALJ concluded that the Veteran was disabled from March 1971 to March 1972.  

In October 1972, VA treated the Veteran for genitourinary symptoms found on a work up for back pain which began when he suffered a fracture of the os calsis on the right and the L1-L2 vertebra.  There was no claim of back injury in service or report of back pain since service.  

In a letter dated in June 1978, P. L. V. wrote that he had known the Veteran since 1966.  To the best of his knowledge, he was injured in service and had dizziness and back pain.  He had fallen off a ladder 4 times due to these symptoms.  One time he broke his back and ankle.  Before he broke his back, he could not do any lifting and bending over was a problem.  

In February 1980, G. P. L. B. wrote that he had been acquainted with the Veteran since 1961.  He had mentioned his disability dozens of times and said it was incurred in service.  

In March 1980, L. A. W. P. wrote that he had known the Veteran for a year or two prior to hiring him to paint his home in March 1965.  On several occasions, the Veteran had told him of problems with his back.  

In February 1981, the Veteran's brother told VA personnel that the Veteran hurt his back in service and was hospitalized.  

In his February 1981 claim, the Veteran reported that a Stokes stretcher hit him on the back while overseas in 1958.  

A private orthopedic evaluation dated in March 1997 shows the Veteran's report of an onset of back pain during service, in 1956 or 1957.  He stated that medications were necessary for chronic back pain, that he continued to have back pain, and that it was disabling to him.  He also admitted falling from a ladder in 1969 or 1970 and sustaining two breaks in his back as well as a broken right ankle.  The impression included chronic low back pain and history of chronic debilitating back pain and right ankle pain.  

The March 1997 X-rays disclosed slight concavity of the superior aspect of L1 probably from old trauma.  The height of the vertebral bodies was intact and bony spurs were seen throughout.   Disc spaces were intact.  There was relatively normal anatomical alignment.  Sacroiliac joints demonstrated very mild degenerative changes.  

The current VA clinical notes begin in May 2000 when the Veteran was admitted for to the rehabilitation service for post-arthroplasty rehabilitation.  He gave a history of a 30 foot fall from a ladder in 1970 with 27 broken bones.  That history is patently not credible as we have the actual medical records that show the fracture of one vertebra in the spine and one bone in the ankle.  

In November 2001, the Veteran wrote of having back symptoms during both periods of service.  

In July 2003, on behavioral health intake, the Veteran reported that while in service, in 1956, he was in a typhoon and was struck on the base of the neck and back and resulted in paralysis from the neck down for 6 months.  He also reported falling from a ladder and hitting his head.  He also reported chronic anxiety and medical problems.  Here, again, the Veteran's recollection is exaggerated.  The service treatment records document that there was no actual paralysis and his hospitalization was for much less than 6 months.  

In April 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO.  The Veteran told of having back symptoms during both periods of active service.  He said that while aboard a ship in a typhoon a Stokes stretcher broke loose and struck him in the neck and spine.  He said he was paralyzed from the neck down for a time and was brought to back to the States, to the Philadelphia Naval Hospital.  He reported that he subsequently had constant back pain and could not carry a back pack.  

In a letter dated in May 2004, a private orthopedic surgeon, R. M. R., M.D., reported that the Veteran stated his orthopedic problems began in 1956 when he was struck on the base of his neck and his coccyx with a Stokes stretcher.  He said this caused fractures involving the cervical spine and coccyx.  He reported that after service, in 1969, he fell resulting in a fracture of the lumbar spine and right heel.  The diagnosis was history of old base of neck and coccyx injury in the military.   The doctor expressed the opinion that it was medically possible that the injuries sustained in service in 1956 and the subsequent lumbar spine injuries contributed to the progressive degenerative arthritis of his hip that led to the necessity of his undergoing a right and left total hip arthroplasty.  

The records made during service show that X-ray studies were done after the claimed injury in service but were negative.  They did not show fractures of the neck or the coccyx.  More X-rays studies were done after the Veteran fell from a ladder in 1971.  Recent X-ray studies have also been added to the record.  Nevertheless, there is no medical documentation, radiographic or otherwise, of fractures of the neck or coccyx or of residuals of such fractures.  Thus, we must conclude that Dr. R. M. R.'s opinion is based on a history of injuries that never happened.  Because the doctor's opinion is based on a history that is not credible, the opinion itself is not credible.  See LeShore v. Brown, 8 Vet App 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

In April 2008, the Veteran testified before a Veterans Law Judge who has since left the Board.  He testified that he was injured in service when a Stokes stretcher struck him on the neck and back.  He explained that it was a wire stretcher like a basket.  It came loose during a typhoon and hit him at the base of the neck and spine.  He was reportedly paralyzed from the neck down for a time.  He was taken to a hospital in the Philippines, and eventually to Philadelphia.  There they concluded it was psychosomatic.  He reported continued back pain.  The back pain was associated with numbness radiating into his legs.  He has had back pain ever since.  In discussing subsequent evaluations, the Veteran reported that there was evidence of a fracture.  

The Veteran had VA joints and back examinations in May 2010.  The claims folder was reviewed.  On the VA joints examination, the Veteran gave a history of being aboard ship during a typhoon.  He was injured when a Stokes stretcher fell on his neck and back.  He claimed loss of consciousness and when he awoke, he had injuries to his hips, knees, right ankle and back.  On the back examination, it was reported that he was treated and returned to duty.  He said he had been progressively worse since then.  On examination, he had a stooped posture.  Limitations of cervical and thoracolumbar spine motion were measured.  

The May 2010 X-rays of the lumbosacral spine demonstrated diffuse degenerative hypertrophic changes of mild to marked degree, most marked at the anterior aspect of the fourth interspace, where there was a bridging osteophyte.  There was a chronic moderate anterior wedge compression fracture deformity of L1 with similar findings observed on abdominal computerized tomography examination in May 2009.  The X-ray diagnosis was a minor abnormality.  

The X-ray studies of the cervical spine disclosed moderately advanced degenerative changes at the sixth interspace.  Vertebral body height and alignment were maintained.  There were multilevel mild bilateral facet degenerative changes.  There was no evidence of recent fracture.  The X-diagnosis was a minor abnormality.  

The May 2010 VA examination concluded with diagnoses of compression fracture deformity of L1, lumbar degenerative joint disease, and cervical degenerative joint disease.  The examiner reviewed the file, including the service treatment records.  He could not find any direct service reports correlating the Veteran's history and his injuries and felt he could not express an opinion as to service incurrence without resort to speculation.  

An addendum to the opinion was provided in December 2010.  It was the examiner's opinion that it was at least as likely as not that the Veteran's current back disorder was consistent with the residuals of trauma during his time in service.  He explained that the current radiographs demonstrated evidence of a chronic compression fracture deformity of L1 which might correlate with injuries of his lumbar spine during service.  Current imaging also noted evidence of degenerative changes possibly related to prior trauma coinciding with his intercurrent back injury.  

Discussion

May 2010 X-rays of the lumbosacral spine revealed degenerative hypertrophic changes that were most marked at the anterior aspect of the fourth interspace where there was a bridging osteophyte.  It is significant that the VA examiners did not describe it as a sacralization.  Although it was described as a sacralization on private X-ray studies of May 1971 and January 1972.  However, it was not noted in service, despite an extensive work up, which included X-rays of the back.  It is possible that the back injury in service began a process of degenerative change at that point of the Veteran's back and that it simply had not progressed to the extent that it could be identified with the X-ray equipment available in the 1950's.  Thus, there is a rational basis for the VA examiner to conclude that it was at least as likely as not that the Veteran's current back disorder was consistent with the residuals of trauma during his time in service.  Consequently, the Board grants service-connection for the degenerative hypertrophic changes at the anterior aspect of the fourth lumbosacral interspace with a bridging osteophyte.  This would, of course, limit spine motion and explain the Veteran's long standing complaints of back pain.  

The December 2010 addendum contained a comment that the current radiographs demonstrated evidence of a chronic compression fracture deformity of L1 which might correlate with injuries of the Veteran's lumbar spine during service.  This comment is outweighed by the actual hospital records and follow-up records from private physicians.  This large body of records clearly establishes that the compression fracture at L1 (or T12) was the result of a fall from a ladder in March 1971.  This extensive documentation of the actual injury and its residuals overwhelms the recent comments made in the December 2010 addendum and establishes by a preponderance of evidence that the compression fracture was the result of an intercurrent injury not of an injury in service.  As the preponderance of the evidence is against this part of the claim, the benefit of the doubt doctrine is not applicable and this part of the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board notes that a witness indicated that the Veteran fell in 1971 because of his service-connected back disorder.  As a lay witness, he is competent to report what he actually experienced.  See 38 C.F.R. § 3.159 (2010).  There is no claim that he actually saw the Veteran fall or witnessed any back symptoms prior to the fall.  Thus, his comment that the fall was caused by the back disorder is not competent evidence.  The Board notes that there is no competent medical evidence connecting the 1971 fall to the service-connected back disability.  

Bilateral Hip, Bilateral Knee, and Right Ankle Disorders

The Board has considered all bases for service-connection, including direct or primary service-connection and secondary service-connection.  

Primary Service Connection

On the May 2010 VA joints examination, the Veteran reported that a Stokes stretcher fell on top of his neck and back.  He claimed that he lost consciousness and awoke with injured hips, knees, and right ankle, as well as back.  This is not consistent with the service treatment records and earliest descriptions which stated that there was no loss of consciousness.  During his April 2004 DRO hearing the Veteran gave sworn testimony that he was paralyzed following the incident.  He did not claim any specific injuries to his hips, knees, or right ankle.  At his April 2008 Board hearing, he presented sworn testimony when asked if he was unconscious for a period of time he gave a conflicting answer.  First he said "no" to the question as to whether he was unconscious.  Then he said he never remembered.  The he said he had been unconscious.  The Board finds the Veteran's statements to be unpersuasive.  While the Veteran is competent to report what happened, this description of events is not credible because it is outweighed by the actual records made at the time.  These show that the Veteran did not lose consciousness after his back injury.  He did complain of a lower extremity paralysis, but an extensive work up did not show any physical disability.  He continued in service without any hip, knee, or right ankle complaints, findings or diagnoses.  On examination for separation from service, his lower extremities and feet were normal.  It was many years after service before any hip, knee, or right ankle complaints were recorded.  Consequently, the weight of the evidence on this point establishes that hip, knee and right ankle disabilities did not have their onset during the Veteran's active service.  As the preponderance of the evidence is against direct service-connection for hip, knee, and right ankle disorders, the benefit of the doubt doctrine is not applicable and this part of the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Secondary Service Connection

Turning to the claim for secondary service-connection, the Board notes that service-connection has been granted for some of the Veteran's back symptoms.  Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

In his August 2001 claim, the Veteran asserted that he had a Stokes stretcher fall on him in service and he was paralyzed from the neck down for 2 or 3 months and was hospitalized during that time.  He wrote that he would also like to file for secondary or residual conditions of his lower back condition: a bilateral knee condition, a bilateral hip condition, and a right ankle condition.  He did not explain why he felt these conditions might be related to the service-connected back injury.  

In a letter dated in January 2001, the Veteran wrote that he had had continuous health problems since his injury in service and expressed his opinion that the back injury had caused other medical problems, including his hips.  

At his April 2004 hearing with a DRO, the Veteran reported that both hips had been replaced and that he was having knee pain.  He stated that he was in a wheelchair and when he was not in a wheelchair he used a cane or walker.  

During the April 2008 Board hearing, the Veteran testified that his back disability caused him to limp.  He asserted that the back disability caused hip, knee, and right ankle disabilities.  

An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Turning to the medical evidence, we see that the Veteran had total hip replacements (arthroplasties) on the right in January 1999 and on the left in May 2000.  The medical records leading up to the surgeries show that they were required by degenerative and hypertrophic changes.  None of the records leading up to the surgeries indicated that the Veteran's back disability played any part in his hip disabilities.  On an orthopedic evaluation in March 1997, a physician noted that the Veteran walked in a normal reciprocal fashion.  The findings of a trained medical professional out weigh the Veteran's claims by a significant margin.  Therefore, we find that the Veteran's claim of having a limp, and specifically a limp caused by his back disability, are not credible.  

There is one medical opinion supporting the hip claim.  In May 2004, R. M. R, M.D., wrote that he had performed the 1999 right hip replacement.  The Veteran told the doctor that while in service, in 1956, he was struck at the base of the neck and on the coccyx with a stokes stretcher.  This reportedly caused fractures involving the cervical spine and coccyx.  In 1969, after service, he had a fall resulting in fractures of the lumbar spine and right heel.  The diagnosis was history of old base of neck and coccyx injury in the military.  The doctor expressed the opinion that it was medically possible that the injuries sustained in service in 1956 and the subsequent lumbar spine injuries contributed to degenerative arthritis of his hip and led to the necessity of his undergoing right and left total hip arthroplasty.  

In this opinion, the doctor indicates that a connection was medically "possible."  Such speculation as to cause does not indicate that it is as likely as not that the service-connected disability caused the hip disorder.  Further, the doctor does not address the service-connected back injury separately but lumps its effects with those of the post service fall and injury.  Also, the doctor's opinion does not really explain why the injuries in service might result in a hip disorder.  Most significantly, the diagnosis was history of old base of neck and coccyx injury in the military and the doctor based his opinion on that diagnosis.  However, that diagnosis was based on the Veteran's statements.  The Veteran reported that the injury in service resulted in fractures of the neck and coccyx.  Actually, he had a very thorough work up for his complaints after the injury and no physical cause was found.  Therefore, the Veteran's statement that he had fractures of the neck and coccyx is not credible.  The doctor's opinion can be no better than the history provided by the claimant.  See , 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  Because the doctor's opinion is based on a history provided by the Veteran that is not credible, the doctor's conclusions are not credible.  

The December 2010 VA examination addendum concluded with the examiner providing a medical opinion that he was unable to resolve this issue without resorting to mere speculation.  Because of the amount of time elapsed since the initial injury 50 years ago to the findings in 1998, when bilateral hip replacement was necessitated, there was too much of a time gap to formulate a prudent opinion whether the condition was caused or related to a traumatic back injury or due to natural progression of age that developed the degeneration.  

In Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) the Court explained that:
Nevertheless, it must be clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  

However, the Court did recognize that "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity."  Id. at 390.  The Court went on to provide a frame work for VA to accept such an opinion or to pursue further development.  Relative to this case, the Court acknowledged that, "There are limits to even the most current medical knowledge.  In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 390.  In this case, the examiner had the entire record.  He explained that because of the passage of time it was not possible to separate the effects of the passage of time from those of the Veteran's back injury.  This explanation was based on a longitudinal review of the claims file, including the Social Security Administration medical records.  There is no evidence that additional records are available.  The damaged areas of the hips have been replaced.  There is no evidence that further testing or examination would produce relevant evidence.  All the development that can be done has been done.  Consequently, the Board finds that this opinion meets the criteria set forth by the Court in Jones and that we cannot extract any better opinion from the examiner or any other medical professional.  

The private physician's opinion is not credible for reasons explained above.  The VA examiner was not able to provide an opinion.  We note that the Veteran was trained as a hospitalman's mate and served in that capacity.  However, he has not worked in any medical capacity since he left service, approximately 50 years ago.  Moreover, this is clearly a complex question beyond the scope of his medical training.  Thus, his opinion is no more than his claim.  The Board finds that the claim for service-connection for the hip  disorders is not adequately supported.  See 38 U.S.C.A. § 5107(a) (the claimant has the responsibility to present and support a claim for benefits).  In the absence of positive evidence, the evidence cannot be said to be in approximate balance and there is no reasonable doubt that could be resolved in the Veteran's favor.  Therefore, the appeal for secondary service-connection for hips disorders must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Veteran has also claimed that he has knee disabilities due to his service-connected back condition.  There is no competent medical evidence to support that claim.  A private orthopedic evaluation dated in March 1997 shows the Veteran was a monk and spent a significant amount of time kneeling, which increased his knee pain.  The impression was bilateral prepatellar bursitis, left greater than right, without evidence of infection.  The doctor expressed the opinion that as long as the Veteran continued to kneel daily for long periods of time, his prepatellar bursitis was going to be present.  The doctor also discussed the Veteran's chronic back pain but did not indicate that it caused the knee pain or other lower extremity symptoms.  

In the 2010 VA examination addendum, the examiner expressed the opinion that the Veteran's current knee condition was less likely related to his back disorder.  He explained that the private X-rays in 1997 showed the right knee was normal and X-rays in 2010 showed degenerative changes, so it was likely that the degenerative changes developed from 1997 to 2010 and less than likely that they were related to the back injury that occurred 50 years ago.  

As to the Veteran's knees, we have medical evidence that they were abused by the Veteran's lifestyle.  We have no competent medical evidence that the service-connected back disability caused or aggravated the knee disorders.  We have a medical opinion that the knee disorders were not related to the service-connected back injury.  Thus, the preponderance of evidence on the knee claim establishes that the Veteran's current knee disorders were not caused or aggravated by the service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for secondary service-connection for knee disorders must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Finally, addressing the right ankle claim, there is no competent medical evidence that the os calcis fracture was caused by the service-connected back disability.  The Veteran was disabled by a fall from a ladder in 1971 and filed a claim with the Social Security Administration.  This resulted in a plethora of medical records made at the time of the injury and on follow-up treatment.  They provide a clear preponderance of evidence showing that the os calcis fracture was caused by the 1971 industrial accident.  Nowhere in these records is there any indication that the back injury in service played any part in the Veteran's fall.  In fact, nowhere in any records is there any competent medical evidence that the 1971 fall was caused by the service-connected disability.  

In June 1978, a witness wrote that the Veteran had fallen from a ladder 4 times due to dizziness and back pain and one time fell and broke his back and ankle.  The witness did not claim to have witnessed the falls or have any other relevant personal knowledge.  Therefore, the history of falls provided by this witness is clearly based on information provided to him by the Veteran and is no more probative than the Veteran's claim.  Having someone restate a claim does not make it competent evidence.  

In the December 2010 VA examination addendum, the examiner noted that records documented an os calsis fracture in 1971.  Current X-rays correlated those findings indicating deformity consistent with an old fracture.  Therefore, it was his medical opinion that the Veteran's current right ankle condition was less likely related to his back disorder and more likely related to his calcaneal fracture in 1971.  

In as much as there is no competent lay or medical evidence that the service-connected back injury residuals caused or aggravated the Veteran's right ankle condition, and that there in a competent medical opinion against the claim, the Board finds the preponderance of evidence to be against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for secondary service-connection for a right ankle disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  



ORDER

Service-connection for the degenerative hypertrophic changes at the anterior aspect of the fourth lumbosacral interspace with a bridging osteophyte is granted.  

Service connection for an anterior wedge compression fracture deformity of vertebra L1 is denied.  

Service connection for a bilateral hip disorder, to include as secondary to a back disability, is denied.  

Service connection for a bilateral knee disorder, to include as secondary to a back disability, is denied.  

Service connection for a right ankle disorder, to include as secondary to a back disability, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


